Mass atrocities in Jos, Nigeria, in January and March (debate)
The next item is the Commission statement on the mass atrocities in Jos (Nigeria) in January and March.
Member of the Commission. - Mr President, we learnt with great sadness that former President Umaru Musa Yar'Adua died last night. He made a great contribution to the political and democratic life of Nigeria and through his policies contributed to the stability in particular of the subregion of West Africa.
According to the Constitution, acting President Jonathan automatically becomes the substantive President. We understand that he will be sworn in shortly, possibly by tonight, by Nigeria's Chief of Justice. He in turn will be expected to swear in a Vice-President from the north of the country, which opens new speculations on the political scene in Nigeria.
The European Union has been a committed partner of Nigeria and has continued to give strong and constructive support during the recent difficult months of political uncertainty. The violent conflicts in Jos and surrounding villages in January and March this year, during which hundreds of citizens are reported to have been massacred or seriously injured, have been particularly devastating. Thousands have been left homeless and are currently in camps.
I fully share the concerns expressed by honourable Members on the mass atrocities in Jos and I would like to assure you that they triggered a resolute EU response.
As soon as news emerged about the events in January and March, the Commission was in contact with the International Red Cross in Nigeria and other local agencies, which confirmed that the humanitarian needs of most victims were being met and that hospitals were able to cope with the inflow of causalities. The EU was amongst the first of Nigeria's international partners to make public its views on the violence.
In January, High Representative/Vice-President Catherine Ashton issued a joint statement with Hillary Clinton, David Miliband and Bernard Kouchner expressing deep regret at the violence and tragic loss of lives. All parties were urged to exercise restraint and seek peaceful means to resolve differences, and called on the Federal Government to bring the perpetrators of violence to justice. The EU issued further declarations on Nigeria in February and March; they conducted a diplomatic démarche with the Nigerian Ministry of Foreign Affairs in order to convey condemnation of the most recent outbreaks of violence.
The EU requested that the Federal Government of Nigeria conduct a full investigation of the causes of the most recent violence and bring the perpetrators of violence to justice. In the last 10 years violent conflicts have caused the death of over 14 000 people in Nigeria and left over three million internally displaced people.
It is not possible to put Muslim or Christian communities in the role of either aggressor or victim, since historically they have, unfortunately, been both. It is apparent, however, that the conflict always involves extremely poor people. Conflicts presented as religiously motivated are often triggered by other causes, including conflicts between traditional rulers, land and resource struggles among communities, political in-fighting, and tensions between state and federal authorities. Religious differences often fuel and amplify existing differences, leading to larger clashes.
Measures being undertaken by the EU in Nigeria combine diplomacy with longer-term development cooperation. Under the EDF we support development cooperation in Nigeria. The two most important sectors are peace and security, and governance and human rights. We also actively promote peace and security through regular political dialogue with Nigeria under the Cotonou agreement and we engage in regular dialogue with Nigeria on human rights and democratic principles including ethnic, religious and racial discrimination.
Finally, I believe it is essential that we remain attentive to the issue of recurring intercommunal violence in Nigeria. I propose that it should be addressed as a priority for dialogue in the next EU-Nigeria ministerial meeting in the autumn of this year.
on behalf of the PPE Group. - Mr President, may I join with the Commissioner in expressing my sympathy to the people of Nigeria on the death of President Umaru Yar'Adua.
The recent outbreaks of violence in Nigeria are emblematic of a wider problem that faces the country. The incidents that have taken place in Jos, a city that has a history of violence, are very alarming. The city lies at a crossroads between the Muslim north and the Christian south, a fact that has led many to believe that the incidents are solely based on religious hatred.
In our joint motion for a resolution we have called for a wider examination of the root causes of the conflict. Coming from Ireland I know that for far too long people spoke of the Northern Ireland conflict as a conflict between Catholics and Protestants, whereas in fact it was a much more nuanced thing than that and there were much more serious issues, including civil rights issues, at the heart of the problem.
It is imperative that we should avoid simplistic assertions that these atrocious killings are the results of religious hatred alone. There are social, political and economic factors that must be considered before we reach conclusions. The ethnic rivalry between the Hausa and the Berom people must also be recognised as a factor in the violence. The killings are similar in method and consequence to previous clashes in 2001, 2004 and 2008. Violence has been used in the past to settle differences and has once again triumphed over dialogue.
It is extremely disappointing that a country like Nigeria, which is the eighth-largest producer of oil in the world, has such a large proportion of the population living below the poverty line. It is only by ensuring peace and security, democracy and political stability, that Nigeria can haul itself out of poverty and create a wealth and social justice which will in turn lead people away from violence as a method of conflict resolution.
I urge the Commission to continue dialogue with Nigeria under the Cotonou Agreement, to examine the root causes of this conflict and to give every assistance necessary to ensure that these atrocities are not repeated.
on behalf of the S&D Group. - Mr President, our S&D Group joins Commissioner Rehn in expressing our condolences after the death of the Nigerian President, Umaru Yar'Adua.
The violence between the Muslim and Christian population in Jos, Nigeria, in January and March this year, shows the tense and explosive state of this region. Although the obvious reason seems to lie in the religious dimension, we must also focus on other underlying causes, as my colleague Gay Mitchell rightly pointed out as well. Most importantly, the region suffers from scarce resources and the unequal access of different groups to these resources. Also, the struggle for fertile farmland is an important root cause for the violent conflicts between Christians and Muslim settlers. Indigenous farmers feel threatened by settlers looking for pasture for their livestock.
We therefore call for a wider examination of the causes of this conflict. If nothing is done about the poverty and discrimination, these clashes will continue. This means that the whole population needs equal opportunities and equal access to essential goods such as proper education or access to political power. A long-term and lasting solution can only be found if all these factors are taken into account. We call for a fair and transparent prosecution of the perpetrators of the violence, but we are shocked to hear that local governors are now threatening to execute death row inmates only in order to ease the overcrowding in Nigerian prisons, where people have to wait for years before they even see a judge. The Nigerian state governors should do better by addressing the many underlying problems in the criminal justice system. Only then can the perpetrators of the violent clashes have a fair and transparent trial.
Mr President, we have only just learnt of the death of Umaru Yar'Adua. On behalf of my group, I too would like to express our condolences following the untimely death of the President of Nigeria.
His death comes at a time when the division between Muslims and Christians is taking a particularly dreadful turn. The 200 Christians killed in the Jos region are the reason for this current resolution. We could go over and over this barbarism to note, yet again, that it clearly stems from a religious divide. We might also note, yet again, that poverty does not help at all. That it is the result, among others, of the political authorities' inability to overcome corruption. We might also mention, yet again, the disputes over some scarce natural resources, in particular the fertile land situated in that region, as well as climate change, which also exacerbates the factors that I have just mentioned.
What can the European Union do in such circumstances?
Of course, it can cite Article 8 of the Cotonou Agreement to strengthen the dialogue with the political authorities of that country. We will do this.
We can also condemn the atrocities. We will do that in the present resolution.
We can, of course, deplore the fact that this rich country - the leading oil-exporting country in Africa - is unable to invest this wealth to combat poverty.
In fact, we can do everything it takes; we can condemn all this time and again. I think there is a glimmer of hope, and it is Nigeria itself that must lead a movement to get the country back on track. The interim President, Goodluck Jonathan, has all the qualities needed to fight the problems that I have just mentioned in a courageous way.
It is up to the country itself to recover, and I think that people of his calibre are rare. We should wish him luck and lucidity and give our support to this extraordinary figure who is the interim president in that country.
Mr President, the Group of the Greens/European Free Alliance would also like to echo the condolences that were just expressed by our fellow Members.
We support wholeheartedly the resolution on the mass atrocities in Nigeria, which unfortunately represent only one aspect of the bleak human rights picture in that country.
I would like, in the time I have been allotted, to speak about Nigeria's prisons, which are full of prisoners whose rights are systematically violated. As a 2008 report by Amnesty International revealed, 65% of the prisoners in that country have never been found guilty of any crime. Some have been waiting to be tried for 10 years.
The problems are such that Nigeria has no choice but to recognise them and to promise to reform the system. We are still waiting for this reform.
I am focusing my speech on the prisons because the current situation has once again reminded us of just how little value is put on the life of a human being in Nigeria, and even more so in the prisons.
The National Economic Council of Nigeria has announced its plan to execute hundreds of death-row inmates to ease overcrowding in the prisons: killing to reduce prison overpopulation. There is nothing more shocking, especially when it is certain that many of these death-row inmates are innocent and the majority of them did not have the right to a fair trial, and particularly as in February 2009 the Nigerian Federal Minister of Foreign Affairs declared before the UN that his country was applying a de facto moratorium on the death penalty.
This is why, during the vote, I will table an oral amendment to denounce this recent move by several Nigerian governors.
on behalf of the ECR Group. - (NL) Mr President, I too wish to extend my group's sympathy to the Nigerian people on the death of their president.
Mr President, the atrocities committed in and around Jos defy description and, sadly, are not isolated incidents. They will be repeated in the future unless something is done. Violence still erupts almost daily and Christians, in particular, are at the receiving end.
Nigeria needs to do four things. Firstly, without delay, it must open an independent investigation and look into the role of the army, which has patently failed to afford citizens effective protection. Secondly, it must bring the perpetrators to justice. Dreadful occurrences of this kind cannot be tolerated. Thirdly, it must encourage dialogue between the ethnic and religious groups. Fourthly, it must seek a solution to the tensions between the various population groups laying claim to the same areas of land.
Europe must assist Nigeria with these measures, of course, but it must also put pressure on the country, as the spiral of violence absolutely has to be stopped.
Mr President, ladies and gentlemen, I would clearly also like to add my condolences to those that have just been expressed to the Nigerian people following the death of their president.
The Confederal Group of the European United Left - Nordic Green Left will not vote in favour of the proposal for a joint resolution that has been put to us today, and it refuses to be associated with it.
Indeed, we believe that the resolution, contrary to some of the things that I have just heard said, does not really tackle the causes of the recurring violence in that country and addresses them only in part, even though we denounce this violence and in fact demand that its perpetrators be brought to trial.
Nigeria is a great African country, with a rich secular history, and with its 140 million inhabitants it is by far the most highly populated country in the continent. One might even say that it should be a rich country, since oilfields have been discovered there. The value of its GDP puts it in second place in Africa, after South Africa and before Algeria. However, the majority of its population live below the poverty line, and it is the only oil-rich country in the world with a budget deficit.
The most ironic thing of all is that Nigeria imports almost all of the oil products its economy needs because of its inadequate refining capacities. It should be pointed out that its three main refineries are out of action and, worse still, its oil production has decreased considerably in recent years due to the constant attacks on its oil installations.
Why is Nigeria in this situation?
Because this country is a clear example of the seizure of Africa's resources by some international companies, in this case oil companies, and by one in particular, which exploits 40% of Nigeria's oil, in complicity with some of our governments.
These companies make and break governments according to their own needs and to the detriment of the needs of the country's population. The Niger Delta, the flora and fauna of which were once among the most beautiful in the world, has become a veritable dump. This is not just because of oil exploitation, it is also because, each month, 500 containers filled with the most varied toxic waste enter the port and are left in huge open tips.
Nigeria is one of the most corrupt countries in the world. The sponsors of the successive juntas have pocketed more than USD 325 billion of the USD 400 billion that oil has brought the country. Where are these dollars? In bank accounts in Switzerland, the United Kingdom and France.
Personally, I find this situation intolerable and I feel that the resolution that we are adopting is unequal to the challenges that an expression of international solidarity by the European Union towards Africa involves.
Mr President, ladies and gentlemen, we know how difficult peaceful coexistence is between the various religious groups in Nigeria, particularly in the relationships between Christians of various faiths and Muslims. As the resolution we will be voting on reminds us, the situation is extremely critical: more than 14 000 people have been killed in religious or ethnic conflicts since the end of the military rule in 1999. There is talk of over 500 deaths in the past three months.
Unfortunately, Nigeria is not the only country where there are conflicts and tensions between religious groups. It would therefore be desirable to draw up a yearly European Parliament report on religious freedom in the world which responds in a structured way to a problem that is crucial to the stability of many countries. I would like to make reference to a statement by Commissioner Rehn, whom I personally esteem, who said that Nigeria is a very poor country: that is not true, Nigeria is a very rich country but it is afflicted by a corrupt and inept ruling class that has plundered the country's resources leaving millions of citizens impoverished.
Hence this is the true problem, and social and economic renewal in this country, as in many other African countries, depends on having a new ruling class that is conscientious towards the citizens' needs.
(DE) Mr President, after the forthcoming Football World Cup in South Africa the spotlight of our African policy will once again fall on Nigeria. It is a large, wealthy country with huge social inequalities. Of course, it also finds itself caught up in the conflict between the Chinese route and the European route towards globalisation. I am firmly convinced that we must stay on the European route, which means opposing abuses and violations of human rights and making those people who have been imprisoned into our partners, rather than the corrupt leaders of certain cliques and groups in government which offer us short-term benefits. In this case we must support the resolution and also what Mrs Vergiat has said. It does go far enough, but it is important that the EU stands for human rights. We must not tolerate what China is intending to do in Nigeria and its disregard for human rights.
(IT) Mr President, ladies and gentlemen, violence does not resolve conflicts; it only increases their tragic consequences. Beyond being wrong, immoral, unjust and inhumane, violence is not worthwhile: it is not advantageous. It is the least effective manner for finding a solution to the problems that affect an entire region because, if the element that provokes the violence between the Christian minority and the Muslims is not only religious fundamentalism, but a lack of economic development, which gives rise to resentment and tension between the various ethnic groups, then what the European Union, together with the African Union and the entire international community must make the federal government in Nigeria (which is responsible for many facets of this situation) understand, is that favouring the civilised and peaceful coexistence between the various ethnicities and groups in the country is an advantageous factor for everyone and for the entire population.
Beyond the implementation of a suitable investigation system, as many have requested, and the repression of those responsible for the appalling bloodshed of the past months - I would dare say of the past years - it requires that every possible initiative is made to support interethnic and interfaith dialogue on one side, and on the other, as many have suggested, to form a new ruling class.
With this resolution we hope to definitively make it understood that the solution to conflicts, especially for a country as rich in raw materials - especially oil - as Nigeria, would mean improving access to the resources and distributing them better, and I believe that the agreement signed on 12 December 2009 between the Federal Republic of Nigeria and the European Commission can give a good push in this direction.
Today, therefore, security lies at the heart of the uncountable problems in this country, and the primary threat is not the conflict itself but the reasons that created and generated the conflict: that is where action is needed in order to help Nigeria on its way towards true economic and democratic development.
(RO) I too wish to join those who have expressed their condolences to the Nigerian people whose president died last night.
Unfortunately, as a result of this, we have a new risk factor added to the already existing tensions: the loss of a centre of authority in a country severely affected by violence. As you are aware, at the beginning of this year, more than 300 Muslims were massacred. Not even two months later, a similar number of Christians were murdered in just two hours. At the moment, only the army's presence in the streets is delaying the plans of some Christians and Muslims for taking revenge.
In my view, the main problem just now is how to maintain order so as to prevent any new atrocities. With this in mind, I think that an international presence is needed. Secondly, we have the problem of impunity, which also applies in general in Africa's conflict zones. As soon as an ever-increasing number of mass criminals are arrested and convicted, we will see a drop in the level of violence. The international community needs to be specifically involved once again. It has proved to be sensitive to the problems in the Balkans and Middle East, but turns a blind eye to the sufferings of Africa.
- Mr President, as a boy I remember vividly seeing on television the pictures of the horrific civil war in the Nigerian region of Biafra. Forty years on, sadly, little seems to have changed. The sickening images from Jos, where hundreds of innocent people were hacked to death in an act of savagery, remind us that Nigeria is a chronically unstable country.
Ethnic, religious, particularly Christian versus Muslim, tribal, cultural and economic tensions appear to be endemic in Nigeria. The current uncertainty following the death yesterday of the President - I send my condolences to the Nigerian people - will inevitably result in a power struggle and this will follow on to compound the instability in that large Africa country. I am therefore worried about the long-term sustainability of Nigeria as a unitary state. Some, including the maverick President Gaddafi of Libya, have controversially suggested that Nigeria should be split into two. Certainly Sudan, another country divided between a Muslim north and a Christian South, looks probably set to separate into two parts next year. That likely division will set a precedent that colonial boundaries in Africa are no longer sacrosanct, which raises many interesting questions for the future of Africa.
- Mr President, the horrific massacre in Plateau State in Nigeria in January and March has left hundreds of innocent victims and especially very many women and children. Although sectarian and tribal divisions are factors in this and other horrific massacres, we have to look deeper for the real causes.
Past colonial interference and brutal conquest in Africa, often exploiting communal and tribal divisions, have left a lasting legacy. The BBC's news analysis recently declared that, although the violence is between Muslim and Christian, analysts say underlying causes are political and economic, referring to the dire poverty of the masses of the Nigerian people and the outright corruption of the ruling elites.
Nigeria is one of the most gifted countries on earth in terms of natural and mineral resources, including oil. Unfortunately the corrupt local elites and foreign multinationals, including Shell Oil, take the lion's share of this wealth, leaving a huge swathe of the Nigerian people living in abject poverty. I stand with my colleagues form the Democratic Socialist movement in Nigeria who demand that the wealth of Nigeria is taken into public ownership and democratic control of the majority of the population, workers and poor. On the basis of this wealth it is entirely possible to build a decent life for all the people of Nigeria and on that basis also overcome the communal divisions. The alternative is indeed a break-up of Nigeria and further barbaric horrors inflicted on the people.
(PL) Mr President, Nigeria is an important country - a very important country. This is why we are taking an interest in what happened on 7 March near the city of Jos.
The problem in Central Nigeria is not only that the people who are being killed there are Christians, because in January this year it was Muslims who were killed. In Nigeria's case, religious divisions are compounded by a number of other divisions, and some of these have already been mentioned: economic, ethnic and social. However, there are also two other kinds of division: historical - because in that part of the country Christians are considered as locals, and Muslims as outsiders, despite the fact that they have lived there for two or three generations - and even political differences. As a rule, Christians support the ruling People's Democratic Party, and Muslims usually support the opposition All Nigeria People's Party. So there are very many differences and we must not treat these events as clear examples of religious persecution.
The Nigerian Constitution guarantees freedom of religion: freedom of confession, freedom of worship and the right to change one's religion. You may think my reference to the Nigerian Constitution is a naive approach, but I would like to remind everyone that the values stemming from the oldest written constitution - the American Constitution - and from the oldest written constitution in Europe - the Polish Constitution - are values which are still relevant and of lasting value. Therefore, we call upon the Federal Government of Nigeria, as well as governors and local authorities, to solve this problem, not only in the name of our values, but in the name of the values and principles written in their own constitution. I think it is important to refer to their own documents.
- Mr President, I would like to express my deep regret at the violence that broke out in the area of Jos and caused the deaths of several hundred people. This has been just another example of the importance of the reconciliation process that has to be enacted to enable peaceful coexistence between the northern Muslim population and the southern Christian population.
I would like to let you know that, in large part, the atrocities take place because of the hardships and the oppression of those inhabitants that live in the oil-rich areas and do not benefit from the overall development of the country. We urge the Nigerian authorities to make sure that more equitable and democratic development of all social groups in the country is ensured and that basic human rights are protected and enforced. Finally, especially today, my sympathy goes to the Nigerian people on the death of their President.
(RO) I too wish to join those who have expressed their condolences to the Nigerian people following the death of President Umaru Yar'Adua.
I would like to raise two points in my speech. First of all, I would like to start with a point made by an inhabitant of Nigeria who was asked what the cause of the evil in this country was. He said quite clearly: 'we see people guilty of atrocities and crimes being charged and then,' he continued, 'they disappear to the capital and we never see them again'. In other words, there is never any sign of public accountability for the crimes committed.
Secondly, I would like to stress that we must bear in mind the religious aspect to the conflict. Several speakers so far have seemed to say that there is a religious aspect, but that everything is basically to do with social and economic matters. In fact, Acting President Jonathan Goodluck has taken this aspect into consideration and invited religious leaders to a dialogue. We must support him on this.
(PL) Mr President, the images which we saw not very long ago in different television broadcasts were shocking. The scenes of what looked like a victorious display of people who had been murdered in and around Jos were shocking. As Mr Mauro has said, no justification can be found for violence, because violence is, of itself, an evil. As European society and as Members of the European Parliament, we must not ignore what has happened. This is why I wholeheartedly support the resolution.
Irrespective of the causes which lie at the root of the conflict and which are being seen as the background of the violence, we want to react so that human rights and civic freedoms will be respected in Nigeria, a country which is, after all, dear to us. I would also like to take the opportunity to express my condolences to the Nigerian people in connection with the death of the president.
Member of the Commission. - Mr President, thank you for a very serious and responsible debate today. Many of you have highlighted the complexity of societal problems in Nigeria. I agree with you, and the Commission is aware of the complexity of these problems. We continue our committed partnership with Nigeria, and I can only agree with you on how important it is to fight corruption and impunity, because corruption is unfortunately deeply rooted and hinders societal progress and the democratic process in this resource-rich country, and thus damages the lives of ordinary people.
We actively give strong and constructive support to Nigeria. We use a wide array of instruments from diplomacy to development and the Commission remains attentive and committed to containing the violence in Nigeria with the diplomatic means we have at our disposal.
The next forum to address this very important issue at a high level is the EU-Nigeria ministerial meeting in the autumn, and we shall certainly discuss this matter on that occasion.
To conclude the debate, I have received seven motions for resolutions pursuant to Rule 110(2).
The debate is closed.
The vote will take place today at 11.00.
Written statements (Rule 149)
For too many years now this land, which has so many natural resources, has been the scene of just as many humanitarian tragedies, mass killings and inter-ethnic clashes occurring for economic and social reasons. I would just like to recall, however, the words of a Catholic missionary who has lived and worked in Nigeria: Father Piero Gheddo recently pointed out that, only 20 years ago, relations between Muslims and Christians in the central and northern areas of Nigeria were undoubtedly difficult and characterised by forms of anti-Christian discrimination, but that it never reached the stage where there was the mass violence that we have seen over the last decade. However, the priest made it clear that, although the situation has worsened in recent years, it is also because the influence of Islamic extremism as expressed by the ideology of Al-Qaida has spread to Nigeria, and in particular to 12 states in the north that have adopted sharia as the law of the land. We therefore agree that the various ethnic groups in Nigeria find in their different religious faiths the ideal pretext for perpetrating acts of mass violence against one another. Let us remember, however, that the densely populated African state, which for years has also been the victim of ongoing political instability, has played host over the years to a wave of Islamic extremism that we must not ignore.
If the supreme value of the European Union is to be the right to self-determination, in other words the right to respect the principles and values of one's own conscience, then all manifestations of intolerance and hatred, which lead directly to murders and massacres motivated by race, ethnic origin or religion, should be met with our immediate and unequivocal condemnation. However, this condemnation should not be limited just to words. It should include action which will guarantee peaceful coexistence in the future.
Mr President, at the outset I would like to express my profound sadness at the information about the disturbances in Jos, in Nigeria, in January and March, in which hundreds of Christians and Muslims died. It should be remembered that this is not the first time such terrible events have taken place in Jos. The fighting between adherents of these two religions has been going on since 2001. The fact that the tension, which from time to time turns into open clashes, has lasted for a decade now is confirmation of the important role to be played by the state in promoting reconciliation processes. The complicated background to the conflict shows the depth of the divisions involved. Nigerian Christians and Nigerian Muslims differ not only with respect to religion. On top of this basic division lies a historical division, because in the region where the disturbances are taking place the Christians are considered to be local people and the Muslims are thought of as strangers. These two divisions translate into support by Christians and Muslims for different political groups, which is, as it were, an extension of the conflict. However, to cut a long story short, the sources of the conflict are religious differences and the incompetence of the authorities or their inability to bring about peaceful existence between the two groups. This autumn an EU-Nigeria ministerial form is to be held, and I think this problem should be on the agenda of the meeting. In addition, the Commission should make every effort to use the diplomatic instruments at its disposal to improve the situation in Nigeria.
(The sitting was suspended for a few minutes while awaiting the start of the vote.)